          Case 1:20-cv-01404-LJL Document 102
                                          101 Filed 07/21/21
                                                    07/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 P. O’GORMAN,

                                Plaintiff,
                                                          Case No. 1:20-cv-01404-LJL
         - against -

 MERCER KITCHEN L.L.C., JEAN-
 GEORGES MANAGEMENT LLC, MERCER
 HOTEL CORPORATION D/B/A BD PRINCE
 MANGER CORP., THE MERCER I, LLC,
 MERCER OPERATING, LLC, ANDRE
 BALAZS,

                                Defendants.

            STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

                IT IS HEREBY STIPULATED AND AGREED, by and between P. O’Gorman
(“Plaintiff”), Defendants Mercer Kitchen LLC and Jean-Georges Management LLC (together, the
“Jean-Georges Defendants”), and Defendants The Mercer I, LLC, Mercer Hotel Corporation d/b/a
BD Prince Manger Corp., Mercer Operating LLC, and Andre Balazs (together, the “Mercer
Defendants”), through their undersigned attorneys who state that they have been authorized to
                                                                  ismissed with prejudice.
enter into this Stipulation, that Plaintiff’s Complaint shall be dismissed


Dated: ________,
        July 19, 2021 2021                            By:
                                                              Joshua Alexander Bernstein
                                                              Josh Bernstein P.C.
                                                              175 Varick Street
                                                              New York, NY 10014
                                                              Attorneys for Plaintiff
       July 20
Dated: ________, 2021                                 By:     /s/ Felice B. Ekelman
                                                              Felice B. Ekelman, Esq.
                                                              Jackson Lewis, P.C.
                                                              666 Third Avenue, 29th Floor
                                                              New York, New York 10017
                                                              Attorneys for Jean-Georges
                                                              Defendants
           Case 1:20-cv-01404-LJL Document 102
                                           101 Filed 07/21/21
                                                     07/20/21 Page 2 of 2




        July 15
Dated: ________, 2021                               By:
                                                           Claudia Costa, Esq.
                                                           Gordon Rees Scully Mansukhani
                                                           1 Battery Park Plaza, 28th Floor
                                                           New York, NY 10004
                                                           Attorneys for Mercer Defendants


The Court hereby approves the settlement and dismissal of the instant action with prejudice.

                  SO ORDERED this _____              July
                                    21 day of ____________________, 2021


                          ____________________________________
                                    Hon. Lewis J. Liman
                                 United States District Judge


4818-2782-9490, v. 2
